aluminium, ores of calcium and ores of fluorine,
together with any other minerals found in combin-
ation or association in the said land with them

so that the last-mentioned minerals must necessarily
be mined in the mining of the bauxite or the said
other ores, in or under the said land TOGETHER WITH
the rights, liberties, easements, advantages and
appurtenances thereto belonging or appertaining;

SECONDLY, ALL THAT piece or parcel of land (in this

lease called “the land secondly described") containing

(subject to survey as hereinafter provided) 698 acres
or thereabouts, being Northern Territory Portion

1205 and being the land delineated and coloured

red on the plan marked 'A' attached to this leases

THIRDLY, ALL THAT piece or parcel of land (in this
lease called "the land thirdly described") containing
(subject to survey as hereinafter provided) 600 acres
or thereabouts being Northern Territory Portion

1196 and being the land delineated and coloured

blue on the plan marked 'B* attached to this lease,
the seaward boundary of which is give and take one
chain above high water mark,

‘which lands firstly, secondly and thirdly described are in
8 lease together or, where the context requires a
istributive construction, respectively referred to as

Methe 1eased land") EXCEPTING AND RESERVING out of this
ease

(a) the right of the Commonwealth, its servants,
officers and agents, at any time to enter and
maintain and do work upon or in relation to
the air-strip and any public roads for the
time being subsisting over or upon the
leased lands
(vo)

{c)

the rights of ingress, egress, and regress
hereinafter provided;

the right of the Commonwealth, subject to the
provisions of the Agreement, to require the

Lessees -

(2) to grant or consent to the granting
of such easements or rights in or

over the leased lands or

(44) to permit such use of the
leased land,

ain each case as is or are reasonably
necessary (taking into consideration the
present and future use or development of the
leased land by the Lessees) in connection witl
the overall development or use of lands
adjacent to the leased land,

provided always that no such grant, consent
or permission to use shall be required to
be given by the Lessees if such grant,

consent or permission to use would -

(A) unduly prejudice the Lessees in
relation to their operations under the
Agreement or this lease or preJjud-
iclally interfere with those

operations; or

{B) increase the Lessees' commitments or
prejudicially interfere with the

Lessees' control over the leased

land or any part thereof;
(2)

(3)

be used in connexion with the mining, the
treatment and the export of products,
including the erection of a bauxite

treatment plant;

(iv) erecting residences and other buildings and
facilities on the leased land in connexion

with all or any of the above purposes; and

(v) subject to paragraph (b) of clause 1 hereof,|
4
drilling bores and wells for waters |

as to the land secondly described - for the purpose

of establishing, operating and maintaining a bauxite
conveyor installation for the transportation of
bauxite from the land firstly described to the land |
thirdly described and facilities and works associated
therewith, including emergency stock piles, roads,
drains, power lines and installations, water lines, |
pumps and reservoirs, bores and wells for water,
communication facilities and other engineering

services, buildings, machinery and amenities;

as to the land thirdly described - for the purpose

of establishing, operating and maintaining a bauxite
treatment plant and stock pile areas and facilities
and works associated therewith, including storage
facilities, material handling and conveyor facilities,
roads, drains, effluent pipe lines and emergency
@isposal facilities, power plants and lines and
installations, water lines, pumps and reservoirs,
bores and wells for water, sea water circulation
facilities, communication facilities, industrial and

engineering services, buildings, machinery, amenities

and earthworks, bunds and other retaining or

protective works,

——
a.

out in respect of the whole of the leased land upon and subject
‘to the Agreement and to the Ordinance except in so far as

‘the provisions of the Ordinance are inconsistent with the
Agreement YIELDING AND PAYING therefor the yearly rent
hereinafter provided AND FURTHER YIELDING AND PAYING in respect
of bauxite and other minerals derived from the land firstly
described royalties at the rates and in the manner hereinafter

iprovideds

AND WHEREBY IT IS WITNESSED as follows :

1. The Less for themselves and for their successors and

permitted assigns covenant with the Commonwealth -

(a) to pay, during the period of this lease,
the rent and royalties reserved by the
lease clear of all deductions at the
respective rates and times and in the manner
from time to time provided in this lease and,
except in so far as is otherwise so provided.

by the Ordinance and the Regulations;

(b) not to use or work the leased land or any
part thereof or permit the same to be used
or worked except for the respective purpose

or purpose for which the same is leased;

(¢) to observe, perform and carry out the
provisions of the Ordinance and the
Regulations and of the Mines Regulation
Ordinance 1939-1962 and the Regulations
for the time being in force under that
Ordinance so far as those provisions
affect or have reference to special mineral

leases granted under the Ordinance and are

not inconsistent with the Agreement and/or

this lease;
(a)

(t)

(ge)

I )

(a)
|

=
unless authorised to do so by the
Administrator under the Control of Waters
Ordinance 1938-1968, not to bore or sink

for, pump or raise water, nor to erect any

dam or other facility on existing rivers or
water ways for the purpose of the supply of
water;

to treat bauxite mined from the lease in

accordance with good industrial practice;

to grant to all Aboriginal residents of the

Mission and to other persons specified i
in sub-section (3.) of section 17 of the
Social Welfare Ordinance 1964-1967 of the

Territory, the right to enter, leave and move
across the leased land at will, except across!
such areas as the Lessees may after con-
ferring with the Administrator designate

as restricted areas for security or safety

reasons;

to erect such fences or to take such other
steps as may be reasonably necessary for

security or safety purposes;

to allow free public access to and along
any public road and the airstrip or the
alternative airstrip constructed in
accordance with paragraph (f) of clause
2 of this leases

not to export bauxite from the Territory,
except for purposes of testing in laborat-
ories or pilot plants, without the prior
approval of the Minister; and
ics

(a)

(3) to observe, perform and carry out the
covenants on the part of the Lessees to be
|
observed, performed or carried out under |
the Agreement.
2. The Lessees for themselves and for their successors

jand permitted assigns covenant with the Commonwealth in relation
to the land firstly described -

to operate in accordance with good mining
practice and, subsequent to mining oper-
ations on any part of the leased land, to )
take all steps necessary to restore and

leave the surface of the mined area tn a
condition satisfactory to the Administrator
so that -

(1) there shall be no abnormal batters
or contours; |

(44) the surface soil (if any) existing
prior to the mining operations shall,
where ‘possible, be preserved and
subsequently spread to maximum
advantage over the mined area;

(4441) there shall be a minimum interference
with the natural drainage system
except where it is found expedient to
use any mined area for the storage of |
water;

(1v) there shall not arise any pollution
of any drainage system that is
dangerous or injurious to public

health; and

4

(bo)

(ce)

(a)

(v) the provisions of sub-paragraphs (1),
(44) ana (444) of this paragraph
shall be carried out progressively
and, in respect of a mined part,
within two years of the cessation of
mining on that mined part in order
to allow of regeneration of
vegetation;

to make the best use of the bauxite
reserves}

to take competent advice in association with
experts nominated by the Administrator as to
what steps are reasonably possible to
encourage and promote re-generation and
development of vegetation on mined areas
progressively;

to permit access to any part of the leased
land, not being a part or parts designated
A restricted area as aforesaid, by the
following persons for the performance

of their duties -

(1) members of the staff of the Mission
who have first obtained the approval
of the Lessees; and

(11) officers, employees and agents of the
Administration or the Commonwealth,

and not to unreasonably withhold approval
sought for the purposes of sub-paragraph (1)
of this paragraph;

10.

(e) not to interfere with or mine on any
public road on the leased land unless the
Lessees have provided an alternative road
or taxiway, as the case may be, approved
by the Administrator;

(f) not to interfere with or mine in an area
constituting the airstrip unless and until
the Lessees have first constructed an altern-
ative comparable airstrip on other land )

specified for that purpose by the Admini-

strator and the alternative airstrip is
licensed for the same purpose as the existing
airstrip; and

(g) for so long as the Mission is maintained
at Yirrkala, to conduct their operations
under this lease in such a way that
they do not pollute, divert or otherwise
interfere with the source of supply of water
to the Mission from Yirrkala Creek unless
they have first provided an alternative
source of supply to the satisfaction of the |
Administrator.
3. The Lessees for themselves and for their successors
and permitted assigns covenant with the Coumonwealth in relation
to the land secondly described -

| (a) not to mine on or in the leased land;

(>) not to quarry for stone or gravel on or
take sand from the leased land except for |
the purposes of the Lessees' operations
under the Agreement and with the authority
in writing of the Administrator;

—————
(e)
|
(a)
|
|
(e)
(r)
|

not to interfere with any public road on
the leased land unless the Lessees have
provided an alternative road approved by the

Administrators

to permit the Commonwealth, its servants,
officers and agents, at any reasonable
time to enter the leased land or any part

thereof for the purpose of -

(1) maintaining or doing work upon or
in relation to any public facility
for the time being subsisting over

or upon the leased land;

(14) providing and maintaining water,
sewer, electricity and other
services for which the Administra
is or shall have become responsible|
on the leased land or other lands |

(411) inspecting the leased land and any

improvements thereon;

to provide, construct and maintain at at
least five points agreed upon between the
Lessees and the Administrator crossings
under the bauxite conveyor installation
that will allow persons, vehicles and an:

to cross with protection under the same and
to permit free and unrestricted use of such

crossings}

to furnish to the Administrator or to such
person as the Administrator designates a

copy of each plan (including any plan
14

lightning, storm or tempest and the right
of the Lessees to sever, remove, relocate,

demolish, alter or rebuild excepted; and

(g) to discharge all effluent including red mud

from the bauxite treatment plant to a

separate land lease area or areas specific-

ally granted for the purpose or to other sit

or sites specifically approved by the wintatde,
such discharge of effluent to be not otherwige
than into a red mud treatment works or by
means of works established to provide for the
d@isposal of effluent from the bauxite treat-

ment plant in circumstances of emergency.

| 5- The Commonwealth covenants with the Lessees that the

Minister will at the written request of the Lessees made twelve
months before the expiration of the term hereby created and if
Ithere shall not at the time of the request be any existing breach!
lor non-observance of any of the covenants or obligations on the

jpart of the Less: in respect of which the Commonwealth has

liven notice under sub-clause (1.) of clause 18 of the Agreement

hich has not been remedied or subsequently waived, at the
expense of the Lessees renew this lease for the further term of
[forty-two years from the expiration of the said term upon and
subject to the like covenants and conditions as are contained

iin this lease with the exception of the present covenant for

jrenewal.
j6- It 4s mutually agreed and declared -

(a) that the rate of yearly rent payable by the

Lessees during each successive period of
twenty-one years during the term of this

lease and any extension of it shall be that

(v)

(c)

rate of yearly rent that would be applicable
in the case of a mineral lease of Crown land

granted under the Ordinance at the commence-

ment of that twenty-one year period;

that the initial rate of royalty payable by
each of the respective Lessees shall be
Twenty cents (20c) per ton on bauxite mined
and treated on its respective behalf in
Australia, and Thirty cents (30c) per ton on
bauxite mined and exported on its behalf as
untreated bauxite, but the royalty payable
by a particular Lessee on bauxite mined and
treated in Australia shall be reduced -

(1) to Fifteen cents (15¢) per ton in
any year in which such Lessee's net
profit (as hereinafter defined) is
less than the equivalent of Twelve
dollars ($12) per ton of alumina
produced by or for it but not less
than Eight dollars ($8) per ton of
alumina so produced; or

(44) to Ten cents (10c) per ton in any
year in which such Lessee's net profit!
(as hereinafter defined) is less than
the equivalent of Sight dollars ($8) |

per ton of alumina so produced;

that if the Minister is satisfied that the
capital investment necessary for the estab-
lishment of a bauxite treatment plant with a
capacity of 500,000 tons per annum is above
One hundred million dollars ($100,000,000),

(a)

Ib

the figures of Twelve dollars ($12) and Eight
dollars ($8) respectively referred to in sub-
paragraphs (1) and (11) of the last preceding
paragraph shall be deemed to be increased in
the same proportion as the new capital
investment bears to One hundred million
dollars ($100,000,000);

that for the purposes of paragraph (b) of

this clause -

"Lessee's net profit” in a year shall
be the profit of such Lessee in the year r

after tax; and

"profit" shall, subject to the provisions
of paragraph (e) of this clause, be the
amount that is certified by the auditor
of each such Lessee respectively to be
the surplus remaining after deduction from
the gross proceeds during the year from i

sales of bauxite by it and alumina pro-

duced from this lease of -

(1) all costs, charges, outgoings and
overheads of and incidental to the
mining, treatment, storage, handling,
transport and sales of bauxite and i
alumina, including rents, rates, |}

interest on loan moneys, mainten-

ance and year-to-year replacements;

(414) provisions on a basis that is
consistent from year to year for

replacement of assets; and
1%

(144) 4f the Administrator is not satis-
fied with the calculation made on
behalf of such Lessee he shall make
the calculation that he considers
4s correct and notify such Lessee

of the calculation he has made;

(iv) as soon as practicable after a

notification by the Administrator,
such Lessee and the Administrator
shall consult together in an
endeavour to agree upon the calcul-
| ation of the profit concerned;

(v) the profit of such Lessee for the |
purposes of the calculation of |
royalty in respect of a year shall
be the profit calculated in accord-
ance with paragraph (d) and sub-
paragraph (1) of paragraph (e) of
this clause as agreed upon by such
! Lessee and the Administrator or,
| if agreement is not reached within
a period of three months after the
notification to such Lessee by the
Administrator, as certified by the
Auditor-General for the Common-
wealth as calculated in accordance
with paragraph (d) and sub-paragraph
(4) of paragraph (e) of this clause}

(vi) each of the Lessees shall permit thi
Auditor-General or an officer
authorized by him to examine its

— L

19.

books and records for the purpose
of enabling a certificate provided
for by the last preceding sub-
paragraph to be given;

(vii) a certificate by the Auditor-
General as provided for by sub-
paragraph (v) of this paragraph
shall be accepted as a conclusive
determination of the profit of such

Lessee in the relevant year;

(f) that the rate of royalty may be reviewed by
the Commonwealth at seven-yearly intervals |
computed from the 3lst day of December, 1971,
or from the date on which alumina is first
produced in commercial quantities, whichever
is the earlier, the Commonwealth having
vegard to such matters as the profitability
of the project at Gove Peninsula and the
movement in royalties generally in the
Commonwealth of Australia for bauxite and
other minerals since the last review, the
right being reserved to the Commonwealth when
reviewing royalty, having regard to such
matters as aforesaid, to introduce new bases

for assessments

(g) that the rate of royalty payable by the
Lessees for the seven-yearly period immedi-
ately succeeding a review shall, subject to
paragraph (h) of this clause, be the rate detér-
mined by the Commonwealth on the review or,
if not so determined within six months after
the date for the review, shall be the rate

existing immediately prior to the date for

the review;
the first

bauxite;

%

(n) that the rate of royalty payable under the
preceding paragraphs of this clause during

three seven-yearly royalty periods

shall in no case be less than Ten cents (10c)
or more than Forty cents (40c) per ton on
bauxite mined and treated in Australia, or
more than Fifty cents (50c) per ton on
bauxite mined and exported as untreated

(4) that in relation to the payment of the

royalty payable in accordance with the

preceding paragraphs of this clause the
following provisions shall apply -

| (1)

(a1)

each of the lessees shall within
28 days after the end of each
quarter make a payment of Ten cents
(10c) per ton on its respective
share of the tonnage input of
bauxite to the bauxite treatment
Plant and on bauxite exported by it

as untreated bauxite;

each of the Lessees shall submit

to the Administrator a royalty
return for each year within 28 days’
after receipt of the taxation
assessment of such Lessee by the
Commissioner for Taxation for the
year accompanied by the certificates
of such Lessee's auditors stating
the net profit after tax of that
year and that the provisions

referred to in paragraph (d) of thig.

clause are on a basis consistent

with those of the previous year}
oe

(444) any amount in addition to the total

amount of the quarterly payments
found to be payable after final
calculation in respect of a year on
the basis set out above shall be
paid by such Lessee within 28 days
after notification to it by the
Administrator that the additional
amount is payable;

(3) that each of the Lessees shall during the
term of this lease pay royalty on the
minerals other than bauxite mined by it
at the respective rates and at the
respective times that would be applicable
in the case of a mineral lease of the leased
land provided for those minerals in the

Ordinance at the time of their sales

(x) that the provisions of the Ordinance and of
the Regulations so far as they relate to
special mineral leases granted under the
Ordinance and are not inconsistent with
the Agreement and/or this lease shall i
apply to this lease as if those provisions
were incorporated in this lease;

(2) that the Commonwealth will have the right
to resume any portion of the leased land
for a public purpose, on payment to the
Lessees of compensation calculated as
provided in paragraphs (m) and (n) of
this clause; i

(m) that in the event of any part of the

leased land being resumed by the

(n)

(o)

(p)

Commonwealth under the last preceding
paragraph, the lessees shall be entitled
to compensation on just terms for the
loss of bauxite and other minerals
designated in this lease in, and improve-
ments on or to, the land resumed and

for any loss in value to the Lessees of
any improvements on or to the leased land
(other than the resumed part) or on or to
any other land the subject of a lease

to the Lessees or any assignee of the Lessees
and for any other losses necessarily
incurred by the Lessee or such assignee

by reason of the resumption;

that for the purposes of paragraph (m)

of this clause the value of bauxite and/or
other minerals shall be their value as at
the date of resumption, taking into account
all costs which would be associated with
the mining, transport, treatment and, if
applicable, washing of those minerals;

that the Lessees shall be entitled to draw
water free of charge from the sea into and
along the portion of the land thirdly
described allocated to this purpose for use
in its operations on the land thirdly
described;

that the Lessees may, upon payment of all
royalties and rent then due to the Common-
wealth and having complied with the pro-
visions of sub-paragraph (v) of paragraph
(a) of clause 2 of this lease, surrender

the whole or part of the lease; and
SS

(q) that this lease shall be subject to
determination as provided in clause 16
of the Agreement.

6. It is further mutually agreed and declared that the
‘voundaries of the land secondly described and the land thindly
|described as shown on the plans attached hereto shall be subject
\to survey to be carried out by a licensed surveyor and certified
by the Surveyor-General in accordance with the provision of the
Licensed Surveyors Ordinance 1933-1937 and the boundaries so

| surveyed and certified shall be accepted as delineating the
|Pespective land granted by this lease.

\Te-(1.) In this lease, unless the contrary intention appears -

“public road", for the purposes only of paragraphs
(h) of clause 1, (e) of clause 2, (c) of clause
3 and (c) of clause 4 of this lease and of

| this sub-clause, means -

() each of the three existing formed and
constructed gravel roads connecting the
airstrip with Dundas Point, the airstrip
with the Mission and the airstrip with
the European Launcher Development
Organization (ELDO) campsite respectively;

(o) every bitumen surfaced road and taxiway
in the vicinity of the airstrip as
identified on Road Plan C and L 464/D,

| & copy of which is held by the office |

of the Lands Branch, Darwin; and |

|
(c) the existing road to Drimmie Head from
the road connecting the airstrip with |
Dundas Point,

aN

and includes an alternative road or taxiway
provided in accordance with any of the said
paragraphs

the Administrator" means the Administrator
of the Territory appointed under the
Northem Territory (Administration) Act
1910-1968, or the person for the time being
duly appointed pursuant to that Act to act
in the office of Administrator or the holder
for the time being of any office in subatit-
ution for the office of Administrator;

“the Agreement" means the Agreement dated
the twenty-second day of February, 1968,
between the Commonwealth and Nabulco Pty. Limited
as added to, varied or amended from time to time
by agreement between the parties thereto;

"the bauxite treatment plant” means the bauxite
treatment plant that is erected pursuant to
the Agreement;

“the leased land” includes public roads as
defined in this sub-clause;

“the Lessees" includes, if this lease or any
interest thereon is assigned, all the assignees
of the Lessees or either of them for the time
Deing entitled to the benefit thereof or any
interest therein;

|
“the Minister” means the Minister of State
for the time being charged with the adminis- |

tration of the Northern Territory (Administration)

Agt 1910-1968 or any member of the Federal
|
2 |
_ —_ +

Executive Council who may for the time being
be acting for that Ministers

“the Mission” means the Mission establish-
ment that is for the time being conducted

at Yirrkala by the Department of Overseas
Missions of the Methodist Church of Australia
or by any successor of that Department or
Church;

7 "the Ordinance" means the Mining Ordinance
1939-1969 of the Territory;

"the Regulations" means the Regulations
made under the Ordinance as those
Regulations are amended from time to

times and

“the Territory" means the Northern Territory
of Australia.

|| (2.) The obligation on the part of the Lessees under
the covenants and agreements contained in this lease shall,
lMhere more than one person comprise the Lessees hereunder, be
|foint and several obligations of those persons.

(3.) Any reference to an Act means that Act as
|amended from time to time or any Act in substitution for
|that Act.

(4.) any reference to an Ordinance means that
ice as amended from time to time or any Ordinance
ln substitution for that Ordinance.

(5.) In this lease, unless the contrary intention
pppears, words in the singular include the plural and words
fn the plural include the singular.

THES SCHEDULE.

ALL THAT piece or parcel of land at Gove Peninsula
in the Northern Territory of Australia, containing an
area of 49,466 acres more or less and being the land
| described as follows -

Commencing at a point bearing 291 degrees 17 minutes 50
seconds 655.6 links, 305 degrees 46 minutes 30 seconds
3747.5 links, 330 degrees 16 minutes 40 seconds 1430.2
links, 7 degrees 46 minutes 30 seconds 794.9 links,

354 degrees 10 minutes 10 seconds 1989.9 links, 84 degrees
A minutes 11225 links, 4 degrees 31 minutes 30 seconds
15147.8 links, 94 degrees 31 minutes 10 seconds 6063.2

| aanks, 4 degrees 31 minutes 10 seconds 238.5 links, 94
degrees 31 minutes 10 seconds 10979.2 links from Astrofix FN1,
parallel of south latitude 12 degrees 16 minutes 34 seconds,
meridian of east longitude 136 degrees 49 minutes 24 seconds
and situated near the windsock at Gove Airstrip: thence
bounded by lines bearing 180 degrees 1 minute 9263.2 links,
126 degrees 39 minutes 5807 links, 90 degrees 1 minute

13273.9 Links, 179 degrees 22 minutes 40 seconds 1709.8

| Links, 202 degrees 17 minutes 40 seconds 1681.3 links,

201 degrees 41 minutes 1274.3 links, 177 degrees 10 minutes
1252.2 links, 184 degrees 1 mimute 50 seconds 1757.7 links,
216 degrees 5 minutes 30 seconds 768.1 links, 192 degrees

59 minutes 50 seconds 347.4 links, 165 degrees 19 minutes

50 seconds 502.4 links, 153 degrees 41 minutes 20 seconds
285.9 links, 200 degrees 37 minutes 20 seconds 558.1 links,
173 degrees 14 minutes 50 seconds 1237 links, 156 degrees
|29 minutes 20 seconds 1485.7 links, 137 degrees 27 minutes

| 2052.5 links, 112 degrees 59 minutes 30 seconds 2006.9 links,
78 degrees 17 minutes 50 seconds 2751.2 links, 32 degrees

17 minutes 20 seconds 761 links, 14 degrees 49 minutes 30

4)

seconds 483.4 links, 23 degrees 26 minutes 20 seconds 269.7
links, 3 degrees 56 minutes 40 seconds 557.5 links, 39 degrees
37 minutes 40 seconds 194.5 links, 48 degrees 18 minutes 20
seconds 434.9 links, 11 degrees 16 minutes 220 links, 44 degrees
38 minutes 30 seconds 756.3 links, 22 degrees 43 minutes 30
seconds 550.4 links, 153 degrees 26 minutes 30 seconds 497.6
links, 112 degrees 12 minutes 40 seconds 998.8 links, 108 degreeq
48 minutes 50 seconds 856.9 links, 99 degrees 12 minutes 50
seconds 753.7 links, 83 degrees 41 minutes 619 links, 69 degrees
27 minutes 333.3 links, 103 degrees 17 minutes 50 seconds 447.8
links, 126 degrees 1 minute 30 seconds 623.1 links, 129 degrees
20 minutes 30 seconds 970.8 links, 115 degrees 43 minutes 30
seconds 553.8 links, 135 degrees 47 mimtes 30 seconds 297.6
links, 162 degrees 27 minutes 30 seconds 449.4 links, 142 degreeg
37 minutes 50 seconds 1295.9 links, 211 degrees 24 minutes
30 seconds 579.8 links, 142 degrees 54 minutes 30 seconds
616.2 links, 192 degrees 33 minutes 30 seconds 1342.7 links,
220 degrees 2 minutes 20 seconds 472.3 links, 212 degrees 32
mimites 50 seconds 1245.7 links, 173 degrees 40 seconds 1454.7 |
links, 185 degrees 55 minutes 1046.3 links, 150 degrees 32 minutes
20 seconds 1085.3 links, 152 degrees 6 mimutes 40 seconds 1716.5
links, 127 degrees 2 minutes 30 seconds 1100.9 links, 199 degreed
20 minutes 30 seconds 582.4 links, 259 degrees 11 minutes 40
seconds 664.4 links, 192 degrees 33 minutes 40 seconds 16.5
links, 89 degrees 52 minutes 50 seconds 558.5 links,

127 degrees 44 minutes 30 seconds 962.9 links, 175 degrees

39 minutes 30 seconds 2585.6 links, 160 degrees 40 minutes
30 seconds 738.8 links, 242 degrees 31 minutes 350.3 links,
164 degrees 4 minutes 440.7 links, 165 degrees 35 minutes

40 seconds 312.9 links, 176 degrees 30 minutes 10 seconds
408.5 links, 164 degrees 31 minutes 50 seconds 452.3 links,
128 degrees 26 minutes 40 seconds 532.6 links, 106 degrees

(3 minutes 509.3 links, 173 degrees 57 minutes 30 seconds
1837.4 links, 148 degrees 13 minutes 50 seconds 1715.2 links,
IL70 degrees 36 minutes 50 seconds 956.2 links, 114 degrees

54 minutes 50 seconds 1317.8 links, 172 degrees 48 minutes
30 seconds 416.6 links, 245 degrees 2 minutes 50 seconds
‘574.9 Links, 234 degrees 23 minutes 50 seconds 361.1 links,
ae degrees 59 minutes 30 seconds 595.7 links, 242 degrees
i minutes 40 seconds 425.4 links, 197 degrees 23 minutes

F seconds 448.4 links, 210 degrees 5 minutes 50 seconds
876.6 links, 203 degrees 4 minutes 20 seconds 523.9 links,
175 degrees 54 mimites 1360.6 links, 128 degrees 47 minutes
50 seconds 789.8 links, 185 degrees 53 minutes 10 seconds
792.5 links, 206 degrees 14 minutes 1220.2 links, 297
degrees 45 minutes 20 seconds 777.6 links, 294 degrees

\5° Seconds 1218.5 links, 215 degrees 30 minutes 50 seconds
860.4 links, 188 degrees 15 minutes 40 seconds 500.8 links,
175 degrees 43 minutes 20 seconds 1147.5 links, 171 degrees
29 minutes 10 seconds 419.9 links, 251 degrees 6 minutes 10
‘seconds 189.8 links, 260 degrees 24 minutes 20 seconds
1051.9 links, 197 degrees 55 minutes 30 seconds 1150.7
/links, 17h degrees 52 minutes 20 seconds 649.2 links,

(21 degrees 5 minutes 50 seconds 247.5 links, 269 degrees
33 minutes 50 seconds 800.3 links, 292 degrees 34 minutes
[20 seconds 367.8 links, 323 degrees 49 minutes 20 seconds
|583 links, 276 degrees 47 minutes 20 seconds 1090.7 links,
fal degrees 49 mimtes 20 seconds 630.3 links, 255 degrees
|5@ minutes 10 seconds 600.9 links, 263 degrees 16 minutes
)445.4 links, 290 degrees 12 minutes 40 seconds &27.6 links,
(273 degrees 4 minutes 50 seconds 1270.7 links, 228 degrees
‘98 minutes 20 seconds 726.7 links, 204 degrees 55 minutes
/20 seconds 1225.4 links, 181 degrees 56 minutes 30 seconds
‘719.7 links, 184 degrees 34 minutes 30 seconds 532.4 links,
166 dogrees 25 mimites 497 links, 170 degrees 58 minutes
(AO seconds 451.5 links, 194 degrees 36 minutes 30 seconds
491.2 links, 220 degrees 21 minutes 20 seconds 471.7 links,
232 degrees 33 minutes 453.6 links, 218 degrees 1 minute
0 seconds 542.7 links, 200 degrees 20 minutes 576.4 links,

‘ 4

= —— . — +-

221 degrees 6 minutes 40 seconds 1327.1 links, 207 degrees
|58 minutes 50 seconds 1132.3 links, 250 degrees 6 minutes
[50 seconds 1248.9 links, 220 degrees 36 minutes 20 seconds
975.7 links, 230 degrees 18 minutes 30 seconds 681 links,
243 degrees 55 minutes 10 seconds 1114.3 links, 266
\degrees 35 minutes 40 seconds 1108.5 links, 286 degrees

ie minutes 10 seconds 922.6 links, 267 degrees 29 minutes
]20 seconds 1243.1 links, 250 degrees 31 minutes 30 seconds
1692.7 links, 305 degrees 50 minutes 10 seconds 1341.1 links,
228 degrees 30 mimutes 10 seconds 641.6 links, 246 degrees
|47 minutes 30 seconds 1233.1 links, 255 degrees 42 minutes

20 seconds 853.6 links, 134 degrees 18 minutes 40 seconds
713.3 links, 218 degrees 24 minutes 20 seconds 851.3 links,
l270 degrees 1 minute 10 seconds Woklg.3 Links, 360 degrees |
| |10670 1anks, 270 degrees 15616.2 links, 360 degrees 16331.8
| links, 270 degrees 8000 links, 360 degrees 23420.8 links,
|90 degrees 5 minutes 40 seconds 9581.4 links, 0 degrees

[> minutes 40 seconds 12000 links, 90 degrees 3 minutes 40
| seconds 17162 links, O degrees 3 minutes 40 seconds 16053.4
links, 90 degrees 3 minutes 40 seconds 28156.6 links, 180
ldegrees 1 minute 7742.9 links to the point of commencement.
| lal. bearings are grid.

—= SS

30

= —_
IN WITNESS whereof the Minister has for and on behalf of

the Commonwealth hereunto set his hand and seal and the

‘Lessees have hereunto affixed their common seals the day and |

year first above written.

[SIGNED SEALED AND DSLIVERED
iby the Minister of State for )

J .
the Interior of the Commonwealth 5 fc . wr hon
of Australia for and on behalf
of the Commonwealth in the

jpresence of Abel

|THE COMMON SEAL of SWISS

ALUMINIUM AUSTRALIA PTY. LIMITED
was hereunto affixed by the

jauthority of a resolution of

the Board of Directors in the

presence of -

sane Arlee
ews, hw wa wb

|THE COMMON SEAL of GOVE /
ALUMINA LIMITED was hereunto

jaffixed by the authority of a

resolution of the Board of

Pirectors in the presence of -

Director Mp ~

re EP

This is tie plan marked a
referred to in Jpecial
Mineral Lease No.

dated 30 May, 1969.

Minister ior

Atend

Swiss Aluminium Australia <ty.
Linited

TRANSPORT CORRIDOR m n

wren se aN

N.T.Por, 1204

9400 00. aparen

oI MBUKA ROCK

lapprox.) N
NTPor, 1208 \ | :
NT Por, .
rey
7 a

tas POINT ons nese ae MELVILLE — Bay
PLANT AREA
N.T.Por. 1196

wnis is the plan warke: o. referred t

ecial fiineral Lease «0. Ganted

